DETAILED ACTION
1.	Claims 7-11 of application 16/465,617, filed on 31-May-2019, are presented for examination.  Claims 1-6 were canceled by the Preliminary Amendment received on the same date.  The IDS received on the same date have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(1)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.2	Claims 7-9 and 11-12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Glaeser, USP Publication 2012/0072059.

2.3	Glaeser discloses:
Claim 7:  A navigation system [¶0012] comprising:
a sensor that generates environment information which indicates a shape of a shore arrival location [0019 (As soon as the environment of the ship is sufficiently well detected, there is a general possibility to automatically lead the ship on an optimal course to a desired place with the support of a computer); 0030 (Besides, ship 5 has many positioning systems 8 helping to detect the environment of the ship)]; and 
an environment map creator that creates an environment map which indicates the shape of the shore arrival location based on the environment information [0017 (Thus, a map of the environment of the ship can be generated and displayed on a screen, so that the motion
space available to the ship is easily discernible.)].

Claim 8:  wherein the environment information indicates the shape of an object in the vicinity of the shore arrival location, and the environment map creator indicates the shape of the object in a vicinity of the shore arrival location on the environment map based on the environment information [0011 (constantly detect the positions of the bow and stern of a ship relative to an earthed reference system and/or to obstacles and factors of instability and to display them on a screen); 0017 (Thus, a map of the environment of the ship can be generated and displayed on a screen, so that the motion space available to the ship is easily discernible.); 0031 (the computer 9 controls at least one screen 10, which can display the position of the ship 5 based on the data provided by the GPS receivers…the computer can obtain the data of a digital map of the respective section of the port)].

Claim 9:  wherein the sensor is installed on a boat [0016 (an inertial navigation device that detects the translation and rotation motions of the ship from the beginning of the maneuver…redundant sensors); 0022 (an anemometer can be installed on the ship)].

Claim 11:  further comprising: a positional sensor that generates position information which indicates a current position and a current bearing of the boat [0020 (As soon as the invented assistance system with its positioning systems has assessed that there is sufficient collapsing space for a specified maneuver of the ship, a desired route of the ship is automatically detected and saved.); 0030 (Besides, ship 5 has many positioning systems 8 helping to detect the environment of the ship)]; wherein the environment map creator indicates a shape of the boat on the environment map based on the position information [0017 (Thus, a map of the environment of the ship can be generated and displayed on a screen, so that the motion space available to the ship is easily discernible.); 0031 (the computer 9 controls at least one screen 10, which can display the position of the ship 5 based on the data provided by the GPS receivers…the computer can obtain the data of a digital map of the respective section of the port); 0034 (If the digital map of the port is available, the data provided by the positioning systems 8 are basically only used to correctly "mark" the ships 2 and 3 on the map or the picture of the map displayed on the screen.)].

Claim 12:  wherein the boat includes:
a boat body [0030]; 
a propulsion device disposed in the boat body and that generates a propulsion force to move the boat body [0019 (it can be referred to generally known control and drive systems, by means of which a ship cannot only be moved longitudinally, but also transversally, e.g. bow thrusters and Voith Schneider propellers.)]; 
a receiver that receives the environment map from the environment map creator [0020 (a desired route of the ship is automatically detected and saved)]; and 
a controller configured or programmed to execute an automatic shore arrival control to control the propulsion device so as to cause the boat body to move toward a shore arrival position set on the environment map [0020 (the control and drive systems of the ship are controlled in order to assure that the deviation between the desired and the actual route is or becomes minimal.); 0035 (Then, the computer 9 detects an appropriate or optimal desired route so that the ship 5 can reach the target position wherein the computer 9 "bears in mind" the control and drive systems available on board of ship)].

Claim Rejections under 35 U.S.C. § 103
3.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness
 rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

3.2 	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Glaeser, USP Publication 2012/0072059, in view of Dokken, USP Publication 2009/0271054.

3.3	Glaeser discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 10.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Dokken  describes these features, including:
Claim 10:  wherein the sensor is installed at the shore arrival location [Abstract; 0081 (onshore instrument and sensor data)].

3.4	Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the control of a ship as described by Glaeser, with the maneuver system as disclosed by Dokken, because the present invention is merely a combination of old elements and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-F on the attached PTO-892 Notice of References Cited.
Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve on inventive step when the document is taken alone.
Documents B-F define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661